Citation Nr: 1447279	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge and the Bronze Star Medal with "V" device.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the matters, however, is retained by the RO in Muskogee, Oklahoma.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board acknowledges that the RO listed the issues as claims to reopen based upon the submission of new and material evidence, concluding that the initial denial of the service-connection claims in August 2008 became final.  After reviewing the record, however, the Board determines that the evidence the Veteran submitted in May 2009-which included a letter from his brother attesting to visiting the Veteran in the field hospital during service where he could only communicate by notepad because he had lost his hearing and witnessing the medics saying that the Veteran received "bad nerve damage from the explosion" and "will always[s] have a problem"-constituted new and material evidence under 38 C.F.R. § 3.156(b) with regard to the Veteran's denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, thereby rendering the August 2008 rating decision non-final as to these issues.  See Young v. Shinseki, 22 Vet. App. 461 (2009); Buie v. Shinseki, 24 Vet. App. 242 (2010) (when assessing the finality of a rating decision, it is not enough to determine that submissions within one year of a rating decision are not notice of disagreements; the Board is also required to consider the applicability of § 3.156(b)).  Therefore, the Veteran's claims for hearing loss and tinnitus have been recharacterized above as meritorious claims for service connection rather than as claims to reopen.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board concludes that the claims must be remanded for additional development.

As an initial matter, the Veteran and his brother both stated that the Veteran experienced hearing loss and was told he had nerve damage to the ears when he was receiving treatment at a field hospital in the Republic of Vietnam following a rocket explosion.  It is noted that the Veteran received his Bronze Star Medal with "V" device for combat action on May 24, 1969.  The Board finds that the Veteran engaged in combat with the enemy.  See Award of Bronze Star Medal and DD-214.  Therefore, relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That statutory provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  See id.  

The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.

Here, the Veteran alleged that he both was exposed to acoustic trauma in service and that he experienced hearing loss and tinnitus in service.  Thus, with regard to the left ear and applying the above presumptions, absent clear evidence to the contrary, he is presumed to have incurred both an in-service injury (that of acoustic trauma), as well as having incurred tinnitus and a left ear hearing loss in service.  In light of this, a new VA medical examination and opinion are necessary in order to ascertain whether the disabilities he has now are related to the presumed in-service tinnitus and left ear hearing loss, i.e. that they were chronic conditions that persisted in the years following his active duty, pursuant to the combat presumptions he is afforded under 38 U.S.C.A. § 1154 and Reeves.

With regard to the right ear, however, the Board notes that a different legal standard applies when ascertaining whether service connection is warranted because the Veteran was noted to have right ear hearing loss for VA purposes at the time of his induction in December 1967.  Accordingly, although he is presumed to have experienced an in-service injury and in-service aggravation of his right ear hearing loss under the provisions of 38 U.S.C.A. § 1154, a medical opinion is nonetheless needed to ascertain whether clear and unmistakable evidence exists that either there was no aggravation or that any aggravation of the preexisting right ear hearing loss was due to the natural progress of the disease.  See also 38 U.S.C.A. § 1153.

Because the existing medical opinions of record (both the July 2008 VA opinion and the June 2011 private opinion) contain insufficient evidence for the Board to resolve these inquiries, the case is REMANDED for the following actions:

1.  The AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner must offer opinions as to the following questions:

(a)  Whether it is as least as likely as not that the tinnitus the Veteran has now is related to the presumed acoustic trauma and/or tinnitus he experienced in service (i.e. that it was a chronic condition that persisted in the years following his active duty).  In rendering this opinion, the examiner must (1) assume as true that the Veteran was in fact exposed to acoustic trauma and he experienced tinnitus during service, (2) address the June 2011 private opinion, and (3) address the June 2008 VA opinion's indication that the "slight drop at 4kz in the L ear" could be early evidence as it pertains to minimal hearing effect and tinnitus.

(b)  Whether it is as least as likely as not that the left ear hearing loss the Veteran has now is related to the presumed acoustic trauma and/or presumed left ear hearing loss he experienced in service (i.e. that it was a chronic condition that persisted in the years following his active duty).  In rendering this opinion, the examiner must (1) assume as true that the Veteran was in fact exposed to acoustic trauma and he experienced left ear hearing loss during service, (2) address the June 2011 private opinion, and (3) address the June 2008 VA opinion's indication that the "slight drop at 4kz in the L ear" could be early evidence as it pertains to minimal hearing effect.

(c) Whether the Veteran's preexisting right ear hearing loss clearly and unmistakably (obviously or manifestly) was either (1) not permanently worsened in service or (2) any aggravation of the right ear hearing loss was due to the natural progress of the disease.  In rendering this opinion, the examiner must (1) assume as true that the Veteran was in fact exposed to acoustic trauma and he experienced right ear hearing loss during service and (2) address the statements of the Veteran and his brother that he experienced severe hearing loss following a rocket explosion in service.

(d) Only if the answer to the questions asked in subsection (c) above is negative (that is to say the examiner cannot say that either the Veteran's right ear hearing loss clearly and unmistakably did not permanently increase in severity in service, or if it did, that it clearly and unmistakably was due to the natural progress of the disease), then the examiner must assume that the Veteran's preexisting right ear hearing loss was aggravated in service, and the examiner is requested to offer an opinion as to whether it is as least as likely as not that the right ear hearing loss the Veteran has now is related to the presumed acoustic trauma and/or presumed right ear hearing loss aggravation that he experienced in service (i.e. that it was a chronic condition that persisted in the years following his active duty).  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.   If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

